Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.
SHAWN ALLEN,

        Plaintiff,

v.

THE GEO GROUP, INC
d/b/a CHEYENNE MOUNTAIN REENTRY CENTER,
COMMUNITY EDUCATION CENTERS, INC.,
ANTHONY VECCHIARELLI, M.D., in his Individual and Official Capacity,
APRIL CALDWELL, P.A., in her Individual and Official Capacity,
SARAH-LYNN NERO, R.N., in her Individual and Official Capacity,
SERENE BEALL, L.P.N., in her Individual and Official Capacity,
MARY RIVERA, R.N., in her Individual and Official Capacity,
JOSHUA NASH, R.N., in his Individual and Official Capacity,
SHERRI ZIEGLER, R.N., in her Individual and Official Capacity,

        Defendants.




                            COMPLAINT AND JURY DEMAND



        Plaintiff, by and through his attorney, Todd Bovo of Bovo Law Group, LLC, file this

Complaint and state the following:

                                     I.       INTRODUCTION

        On January 21, 2018, two inmates at the Cheyenne Mountain Reentry Center attempted

to escape through the ventilation system. As they were crawling through the air ducts the ceiling

collapsed onto Shawn Allen, the Plaintiff, causing serious injury including a head injury and

fractured orbit.

                                                1	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 2 of 21




   This is a § 1983 and a Colorado Negligence and Medical Negligence case brought by the

Plaintiff against the Defendants. This action arises from the Defendants’ unlawful deprivation of

Mr. Allen’s civil rights and their negligent actions during his confinement at the Cheyenne

Mountain Reentry Center.

       Cheyenne Mountain Reentry Center staff waited to take Mr. Allen to medical the next

day. The medical staff was too busy and deferred seeing Mr. Allen until later that day. Medical

staff initially refused any pain medications and any imaging to diagnosis injuries. Mr. Allen’s

serious medical injuries went undiagnosed; finally, an x-ray was taken approximately twenty

days after the incident.

       Mr. Allen suffered excruciating pain and was finally seen by an outside medical specialist

approximately (45) forty-five days later who diagnosed him with traumatic iritis and ordered a

CT scan of the brain. Another month passed without receiving the care he needed and finally, the

CT scan was taken which revealed an undisputed orbital eye fracture from the incident.

       Mr. Allen not only received injuries sustained when the escaping inmate fell on top of

him, but also received further injury due to the delay in medical care Mr. Allen received,

resulting in a permanent traumatic brain injury.



                            II.         JURISDICTION AND VENUE

  1.   This action arises under the Constitution and laws of the United States, including Article

       III, Section 1 of the United States Constitution and is brought pursuant to 42 U.S.C. §

       1983, and 42 U.S.C. § 1988.


                                                   2	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 3 of 21




  2.   Jurisdiction is conferred on this Court pursuant to 28 U.S.C. §§ 1331, 1343, 1367 and

       2201. Jurisdiction supporting Plaintiff’s claims for attorneys’ fees and costs is conferred

       by 42 U.S.C. § 1988.

  3.   This case is instituted in the United States District Court for the District of Colorado

       pursuant to 28 U.S.C. § 1391 as the judicial district in which all relevant events and

       omissions occurred and in which Defendants maintain offices and/or reside.

  4.   Supplemental pendent jurisdiction is based on 28 U.S.C. § 1367 because the violations of

       federal law alleged are substantial and the pendent causes of action derive from a

       common nucleus of operative facts.

  5.   Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(b). All of the

       events alleged herein occurred within the State of Colorado, and all of the parties were

       residents of the State at the time of the events giving rise to this litigation.

  6.   The state law claims in this matter are brought against private corporations and therefore

       no notice of claims was required under the Colorado Governmental Immunity Act

       (“CGIA”).

                              III.        CERTIFICATE OF REVIEW

  7.   Pursuant to C.R.S. § 13-20-602(3)(a), counsel certifies as follows:

           a. Counsel has consulted with medical professionals with expertise in the areas of

               the alleged negligent conduct as set forth in Plaintiff’s Complaint and Jury

               Demand;




                                                  3	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 4 of 21




          b. The medical professionals who have been consulted have reviewed all known

              facts relevant to the allegations of negligent conduct as complained of in

              Plaintiff’s Complaint and Jury Demand;

          c. Based upon review of such facts, the medical professionals have concluded that

              the filing of the claims against Defendants does not lack substantial justification

              within the meaning of C.R.S. § 13-17-102(4); and

          d. The medical professionals who have reviewed all known facts relevant to the

              allegations of negligent conduct as contained in Plaintiff’s Complaint and Jury

              Demand meet the requirements set forth in C.R.S. § 13-64-101.



                                        IV.              PARTIES

  8.   At all times relevant to this action, Plaintiff Shawn Allen, was a citizen of the United

       States of America and a resident of the State of Colorado, confined to the Cheyenne

       Mountain Reentry Center in Colorado Springs, Colorado.

  9.   At all times relevant to the subject matter of this litigation, Defendant The GEO Group,

       Inc. (“GEO”) was a Florida foreign corporation, registered in good standing in the State

       of Colorado. The GEO Group, Inc. acquired Defendant Community Education Centers,

       Inc. prior the January 21, 2018, incident in this action. The GEO Group, Inc. operated

       under the trade name it acquired from Community Education Centers, Inc., of Cheyenne

       Mountain Reentry Center. The GEO Group, Inc. was acting within the course and scope

       of a contract with The Colorado Department of Corrections to provide inmate services




                                                 4	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 5 of 21




       and healthcare services, including medical and mental health, at the Cheyenne Mountain

       Reentry Center.

  10. At all times relevant to the subject matter of this litigation, Defendant Community

       Education Centers, Inc. (“CEC”) was a Delaware foreign corporation, registered in good

       standing in the State of Colorado. Community Education Centers, Inc. maintained a trade

       name of Cheyenne Mountain Reentry Centers (“CMRC”) in good standing in the State of

       Colorado. Community Education Centers, Inc. was acting within the course and scope of

       a contract with The Colorado Department of Corrections to provide inmate services and

       healthcare services, including medical and mental health, at the Cheyenne Mountain

       Reentry Center.

  11. At all times relevant to this action, Defendant Anthony Vecchiarelli, M.D., was a citizen

       of the United States and a resident of Colorado. Upon information and belief, Dr.

       Vecchiarelli was acting under color of state law in his capacity as a doctor employed by

       Cheyenne Mountain Reentry Center.

  12. At all times relevant to this action, Defendant April Caldwell, P.A.., was a citizen of the

       United States and a resident of Colorado. Upon information and belief, Dr. Caldwell was

       acting under color of state law in her capacity as a physician assistant employed by

       Cheyenne Mountain Reentry Center.

  13. At all times relevant to this action, Defendant Sarah-Lynn Nero, R.N., was a citizen of the

       United States and a resident of Colorado. Upon information and belief, Nurse Nero was

       acting under color of state law in her capacity as a nurse employed by Cheyenne

       Mountain Reentry Center.


                                                5	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 6 of 21




  14. At all times relevant to this action, Defendant Serene Beall, L.P.N., was a citizen of the

       United States and a resident of Colorado. Upon information and belief, Nurse Beall was

       acting under color of state law in her capacity as a nurse employed by Cheyenne

       Mountain Reentry Center.

  15. At all times relevant to this action, Defendant Mary Rivera, R.N., was a citizen of the

       United States and a resident of Colorado. Upon information and belief, Nurse Rivera was

       acting under color of state law in her capacity as a nurse employed by Cheyenne

       Mountain Reentry Center.

  16. At all times relevant to this action, Defendant Joshua Nash, R.N., was a citizen of the

       United States and a resident of Colorado. Upon information and belief, Nurse Nash was

       acting under color of state law in her capacity as a nurse employed by Cheyenne

       Mountain Reentry Center.

  17. At all times relevant to this action, Defendant Serri Ziegler, R.N., was a citizen of the

       United States and a resident of Colorado. Upon information and belief, Nurse Ziegler

       was acting under color of state law in her capacity as a nurse employed by Cheyenne

       Mountain Reentry Center.



             V.         FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

  18. The allegations in this section are all made upon information and belief. Plaintiff

       incorporates herein by this reference the allegations contained in Paragraphs 1 through 17

       of this Complaint as if set forth verbatim.




                                                 6	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 7 of 21




  19. Plaintiff was a resident and inmate of Cheyenne Mountain Reentry Center on January 21,

        2018.

  20. Defendants GEO and CEC were aware of inmates gaining access to the ceiling and

        ductwork in the CMRC facility prior to January 21, 2018.

  21. One such incident of inmates gaining access to the ceiling occurred on January 4, 2018,

        in room 11.

  22.   On January 21, 2018, at or around 2:45 p.m. inmates entered the ductwork above Unit

        2A in the CMRC facility.

  23. At the above described time and place, Plaintiff entered room 14 of Unit 2A.

  24. At the above described time and place, inmate Chad Morris fell through the ceiling

        hitting Plaintiff.

  25. Plaintiff was hit by the inmate, ceiling debris, ceiling fan, and table.

  26. Plaintiff incurred severe injuries to the head, face, and leg.

  27. Defendants GEO and CEC secured access to the ceiling after the incident.

  28. Defendants GEO and CEC did not send Plaintiff to the medical staff after the incident—

        instead required Plaintiff to file a medical request.

  29. Plaintiff filed a medical request on January 21, 2018.

  30. Plaintiff was taken for a medical check on January 22, 2018, the day after the incident.

  31. Defendants GEO and CEC’s medical staff, Defendant Beall, were too busy to see

        Plaintiff when the officer arrived.

  32. Plaintiff complained of severe headache pain, blurred vision, memory loss, thigh

        bruising, and pain/injury around eye, forehead, cheek, and chin.


                                                  7	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 8 of 21




  33. Plaintiff was seen by Defendant Beall later in the afternoon on January 22, 2018;

       however, no physician was consulted.

  34. On January 23, 2018, Plaintiff complained of head pain, vision loss, swelling around

       head with no physician consulted, and no pain medications prescribed, seeing only

       Defendant Nero.

  35. An appointment with Defendant Caldwell was set for February 8, 2018.

  36. Plaintiff requested a CT scan during his visit on January 23, 2018.

  37. Even though Defendant Nero assessed Plaintiff, she documented that no physician was

       notified of Plaintiff’s condition on January 23, 2018.

  38. Plaintiff complained on January 24, 2018, of throbbing head pain, blurred vision,

       dizziness with sudden changes in movement, and new soreness on thigh.

  39. Plaintiff advised on January 24, 2018, that he was on the waiting list for a physician.

  40. Defendant Rivera did not contact a physician and continued to advise to seek medical for

       worsening condition when Plaintiff was already presenting with a worsening condition.

  41. On January 24, 2018, Defendant Beall finally called a physician, Defendant Vecchiarelli,

       for pain medications, three days after the incident.

  42. Defendant Beall, a registered nurse, diagnosed Plaintiff with a whiplash type injury.

  43. On January 25, 2018, Plaintiff continued to experience blurred vision.

  44. Defendant Caldwell was not present for a physical exam and verbally ordered a visual

       acute with no further orders on January 25, 2018.

  45. Defendant Ziegler documented no concern for orbit, eye, or head trauma on January 25,

       2018.


                                                8	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 9 of 21




  46. Defendant Beall advised Plaintiff he was not allowed any further medical care.

  47. On January 31, 2018, Plaintiff was still experiencing severe pounding pulsing headache

       at 9 of 10 with blurry vision.

  48. Defendant Nero contacted Defendant Vecchiarelli who remotely ordered more pain meds

       for Plaintiff on January 31, 2018.

  49. Defendants provided no consistent treatment for a concussion or head injury.

  50. Plaintiff was not seen (in person) by a physician from January 21, 2018, to February 8,

       2018.

  51. Finally, on February 9, 2018, Defendant Caldwell exaed Plaintiff in person and ordered

       for the first time X-rays of Plaintiff’s head, approximately three weeks after the incident.

  52. On February 12, 2018, X-rays were finally taken of Plaintiff’s facial bones.

  53. The X-rays showed no fracture, because as this type of imaging could not show the

       orbital fracture sustained by Plaintiff.

  54. On February 19, 2018, a month after incident, Defendants GEO and CEC’s onsite

       optometrist, not being able to provide a diagnosis, referred Plaintiff to an outside

       ophthalmologist for a diagnoses related to the trauma Plaintiff experienced.

  55. On March 2, 2018, Plaintiff was diagnosed with traumatic iritis by Rocky Mountain Eye

       Center forced a medical visit with Defendants to discuss the recommendations from

       ophthalmology.

  56. Rocky Mountain Eye Center recommended Plaintiff obtain a CT scan of brain and orbit

       to rule out any orbital fracture with a follow up in two weeks to review findings of CT

       scan.


                                                  9	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 10 of 21




  57. Defendants failed to schedule a CT scan for two weeks.

  58. Plaintiff requested the status of CT scan on March 23, 2018.

  59. Defendants essentially mocked Plaintiff by stating, “Recommendations by specialists are

       just that recommendations,” and Defendants are not required to follow them.

  60. After Plaintiff left Defendants’ facility, a CT Scan was performed on April 9, 2018.

  61. The CT scan showed that Plaintiff had a chronic right orbital floor fracture, which was

       caused by the incident and the lack of care.

  62. Plaintiff consistently exhibited the same medical symptoms from January 21, 2018, until

       he left Defendants’ facility.

  63. Defendants failed to diagnose Plaintiff’s right orbital floor fracture for the two and half

       months that he was under their medical care.

  64. Defendants failed to treat Plaintiff’s orbital floor fracture with immediate surgical

       intervention as he needed.

  65. Plaintiff developed a traumatic brain injury from the failure to treat the orbital floor

       fracture.

  66. Plaintiff developed cognitive deficits from the traumatic brain injury.

  67. Plaintiff is unable to work due to cognitive deficits from the traumatic brain injury.

  68. Defendants maintained unconstitutional policies, practices, and customs regarding

       medical care for inmates.

  69. It was the policy, custom, or practice of Defendant not to provide sufficient staffing to

       medically service the inmates as a cost-cutting measure.

  70. Defendants were financially incentivized not to provide sufficient staffing.


                                                10	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 11 of 21




  71. The understaffing contributed to the deliberately indifferent and negligent conduct by

       Defendants’ employees.

  72. It was Defendants’ policy, custom, or practice to make inmates suffer by not providing

       adequate medical care such as diagnostic studies, which reveal serious medical

       conditions.

  73. It was Defendants’ policy, custom, or practice to deny medical care even when objective

       signs and symptoms warranted additional care.

  74. Time is of the essence when a person has a head injury or a fracture in the head. Urgency

       is even more imperative when a person exhibits signs and symptoms of a head injury.

       However, Defendants did not train medical staff to act with expediency and urgency

       when treating inmates with possible head injuries.

  75. If treated appropriately, Plaintiff would not have sustained a permanent injury.

  76. But for Defendants’ failure to train, Plaintiff’s injury could have been prevented.

  77. Defendants’ policies, customs, and practices were so far outside the standard of care for

       medical professionals as to be obviously reckless to a lay person to the know serious

       medical needs of inmates suffering from a head injury.



                      VI.    STATEMENT OF CLAIMS FOR RELIEF

                               FIRST CLAIM FOR RELIEF
                       (Negligence against Defendants GEO and CEC)

  78. Plaintiff incorporates herein by this reference the allegations contained in Paragraphs 1

       through 77 of this Complaint as if set forth verbatim, and brings the following claim



                                               11	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 12 of 21




       against Defendants The GEO Group, Inc. d/b/a Cheyenne Mountain Reentry Center and

       Community Education Centers, Inc.

  79. Pursuant to CGIA, governmental immunity is waived for any action for injuries resulting

       from the operation of any correctional facility or jail. See C.R.S. § 24-10-106(1)(b).

  80. The operation of a correctional facility includes the provision of medical care necessary

       for basic health for purposes of the CGIA. See Nieto v. State, 952 P. 2d 834, 839 (Colo.

       App. 1997).

  81. Defendants GEO and CEC are therefore not entitled to Immunity under CGIA.

  82. At all times relevant to the allegations in this Complaint, Defendants GEO and CEC had

       a duty of care to its residents to maintain its operations and execution of its policies and

       procedures in a reasonable manner so as to not create a risk of danger to others including

       its residents.

  83. At all times relevant to the allegations in this Complaint, Defendants GEO and CEC had

       a duty to exercise due care to avoid enacting and following through with policies and

       procedures that could place its residents at risk.

  84. At all times relevant to the allegations in this Complaint, Defendants GEO and CEC had

       a duty of custodial care to Plaintiff.

  85. Plaintiff was under the medical responsibility, care, and treatment of Defendants GEO

       and CEC.

  86. Defendants GEO and CEC had the duty to provide reasonable medical care and treatment

       to Plaintiff.




                                                12	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 13 of 21




  87. Defendants GEO and CEC breached its duty of care by failing to reasonably maintain its

       operations in a safe and reasonable manner, and Defendants GEO and CEC were

       therefore negligent in the operation of its policies and procedures within its facility

       causing it to harm Plaintiff.

  88. As a direct and proximate result of Defendantss GEO and CEC breach of their duties,

       Plaintiff incurred past and future economic expenses, losses and damages, including, but

       not limited to past and future medical expenses, loss of earnings and impairment of

       earning capacity.

  89. As a direct and proximate result of Defendants GEO and CEC’s breach of their duties,

       Plaintiff suffered in the past and will continue to suffer in the future, non-economic

       damages including but not limited to, pain and suffering, loss of enjoyment of life,

       inconvenience, emotional distress and impairment of quality of life.

  90. As a direct and proximate result of Defendants GEO and CEC’s breach of their duties,

       Plaintiff has suffered permanent physical impairment and disfigurement.



                                 SECOND CLAIM FOR RELIEF

                     (Negligent Training against Defendants GEO and CEC)

  91. Plaintiff incorporates herein by this reference the allegations contained in Paragraphs 1

       through 90 of this Complaint as if set forth verbatim, and brings the following claim

       against Defendants The GEO Group, Inc. d/b/a Cheyenne Mountain Reentry Center and

       Community Education Centers, Inc.




                                                13	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 14 of 21




  92. Defendants GEO and CEC had a duty to use reasonable care in its training of its staff and

       personnel.

  93. Defendants GEO and CEC breached their duty in the training and supervision of its staff

       and personnel in that Defendants GEO and CEC’s staff and personnel failed to restrict

       inmates’ access to the ceiling ductwork resulting in the ceiling and body falling on

       Plaintiff.

  94. As a direct and proximate result of Defendants GEO and CEC’s breach of their duty of

       care, Plaintiff incurred past and future economic expenses, losses and damages,

       including, but not limited to past and future medical expenses, loss of earnings and

       impairment of earning capacity.

  95. As a direct and proximate result of Defendants GEO and CEC’s breach of their duty of

       care, Plaintiff suffered in the past and will continue to suffer in the future, non-economic

       damages including but not limited to, pain and suffering, loss of enjoyment of life,

       inconvenience, emotional distress and impairment of quality of life.

  96. As a direct and proximate result of Defendant GEO and CEC’s breach of their duty of

       care, Plaintiff has suffered permanent physical impairment and disfigurement.



                                    THIRD CLAIM FOR RELIEF

                     (Negligent Supervision against Defendants GEO and CEC)

  97. Plaintiff incorporates herein by this reference the allegations contained in Paragraphs 1

       through 96 of this Complaint as if set forth verbatim, and brings the following claim



                                                14	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 15 of 21




        against Defendants The GEO Group, Inc. d/b/a Cheyenne Mountain Reentry Center and

        Community Education Centers, Inc.

  98. Defendants GEO and CEC had a duty to use reasonable care in its supervision of its staff

        and personnel.

  99. Defendant GEO and CEC breached their duty in the supervision of its staff and personnel

        in that Defendants GEO and CEC’s staff and personnel failed to restrict inmates’ access

        to the ceiling ductwork resulting in the ceiling and body falling on Plaintiff.

  100. As a direct and proximate result of Defendants GEO and CEC’s breach of their duty of

        care, Plaintiff incurred past and future economic expenses, losses and damages,

        including, but not limited to past and future medical expenses, loss of earnings and

        impairment of earning capacity.

  101. As a direct and proximate result of Defendants GEO and CEC’s breach of their duty of

        care, Plaintiff suffered in the past and will continue to suffer in the future, non-economic

        damages including but not limited to, pain and suffering, loss of enjoyment of life,

        inconvenience, emotional distress and impairment of quality of life.

  102. As a direct and proximate result of Defendants GEO and CEC’s breach of their duty of

        care, Patton has suffered permanent physical impairment and disfigurement.



                            FOURTH CLAIM FOR RELIEF
                                   (Medical Negligence
      against Defendants Vecchiarelli, Caldwell, Nero, Beall, Rivera, Nash, and Ziegler)

  103. Plaintiff incorporates herein by this reference the allegations contained in Paragraphs 1

        through 102 of this Complaint as if set forth verbatim, and brings the following claim


                                                 15	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 16 of 21




        against Defendants Anthony Vecchiarelli, M.D., April Caldwell, P.A., Sarah-Lynn Nero,

        R.N., Serene Beall, R.N., Mary Rivera, R.N., Joshua Nash, R.N., and Sherri Ziegler, R.N.

  104. Defendant Vecchiarelli is a licensed medical doctor.

  105. Defendant Caldwell is a license physician assistant.

  106. Defendants Nero, Rivera, Nash, and Ziegler are licensed registered nurses.

  107. Defendant Beall is a licensed practical nurse.

  108. Defendants owed Plaintiff the basic right to have adequate health care and not deprive

        him of necessary care.

  109. Defendants were required to act to safeguard the life and health of their patient.

  110. Defendants Beall practices under the supervision of a physician or registered nurse.

  111. Defendants Nero, Rivera, Nash, and Ziegler practices under the supervision of a

        physician.

  112. Defendant Caldwell practices under the supervision of a physician.

  113. Defendant Vecchiarelli and Caldwell owed Plaintiff a duty to exercise that degree of care

        and skill exercised by and expected of physicians under the same or similar

        circumstances.

  114. The nurse defendants are allowed to make certain patient care decisions without the need

        for governance by a physician.

  115. The nurse defendants administer treatments and medications prescribed only by

        physicians.

  116. The nurse defendants did not consult with a physician about Plaintiff on numerous

        occasions.


                                                16	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 17 of 21




  117. The nurse defendants made independent patient care decisions in their treatment of

        Plaintiff.

  118. Defendants’ patient care decisions in their treatment of Plaintiff were willfully and/or

        negligently acted in a manner inconsistent with the health or safety of Plaintiff.

  119. Willfully or negligently acting in a manner inconsistent with the health or safety of

        persons under a nurse’s care is grounds for discipline pursuant to C.R.S. § 12-38-117.

  120. Negligently or willfully practicing nursing in a manner which fails to meet generally

        accepted standards for such nursing practice is grounds for discipline pursuant to C.R.S. §

        12-38-117.

  121. The nurse defendants were negligent in treating Plaintiff in that they did not do what a

        reasonable, ordinary nurse would do treating the Plaintiff and thus their conduct fell

        below the standard of care required of them.

  122. Defendant Vecchiarelli and Caldwell’s treatment of Plaintiff fell below the applicable

        standard of care.

  123. As a direct and proximate result of Defendants’ negligence, Plaintiff suffered injury and

        damages including pain and suffering, loss of enjoyment and quality of life, economic

        damages and emotional distress.



                                   FIFTH CLAIM FOR RELIEF

      (42 U.S.C. § 1983 - Deliberate Indifference to Medical Needs against All Defendants)




                                                 17	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 18 of 21




  124. Plaintiff incorporates herein by this reference the allegations contained in Paragraphs 1

        through 123 of this Complaint as if set forth verbatim, and brings the following claim

        against all Defendants , in both their individual and official capacities if applicable.

  125. At all times relevant to the allegations in this Complaint, the Defendants were acting

        under color of state law.

  126. All Defendants are persons within the meaning of 42 U.S.C. § 1983.

  127. Plaintiff had a clearly established right under the 8th Amendment to be free from

        deliberate indifference to his known serious medical needs.

  128. The acts of the Defendants deprived Plaintiff of his 8th Amendment rights.

  129. Defendants GEO and CEC operate a private prison under a contract with the Colorado

        Department of Corrections.

  130. All individual defendants are employees or contractors of Defendants GEO and/or CEC.

  131. Defendant GEO and CEC are responsible for actions of its employees.

  132. All Defendants were aware of the incident that happened on January 21, 2018.

  133. All Defendants were aware of Plaintiff’s serious medical injuries.

  134. Defendants failed to exam, properly treat, and/or care for Plaintiff.

  135. Defendants knew of medical risks associated to the injuries sustained by Plaintiff on

        January 21, 2018.

  136. Defendants failed to respond to Plaintiff’s request for medical care.

  137. Defendants refused timely medical assistance that could have prevented permanent injury

        to Plaintiff.

  138. Defendants have demonstrated a policy to place cost ahead of medical treatment.


                                                 18	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 19 of 21




  139. Defendants have demonstrated a policy, made by those with no medical knowledge; to

        determine which medical procedures recommended by physicians will be provided.

  140. Failure to provide timely medical care has resulted in a traumatic brain injury to Plaintiff.

  141. All of the deliberately indifferent acts of each defendant were conducted within the scope

        of their official duties and employment.

  142. The acts and omissions of each individual defendant were the legal and proximate cause

        of Plaintiff’s injuries and permanent impairment.

  143. The acts and omissions of each individual defendant caused Plaintiff’s damages in that he

        suffered extreme physical and mental pain while he was in Defendants’ custody.

  144. The intentional actions or inactions of each individual defendant as described herein

        intentionally deprived Plaintiff of due process and of rights, privileges, liberties, and

        immunities secured by the Constitution of the United States of America and caused him

        other damages.

  145. At all times relevant, Defendants had a legal duty to provide medical care to inmates

        within the standard of care for the community. The Defendants violated that duty by

        knowingly and purposefully denying Plaintiff medical care and treatment by qualified

        medical providers for his serious medical needs.

  146. The nurse defendants failed to fulfill their gatekeeper roles by failing to contact a

        physician.

  147. Each Defendants conduct was a direct cause of Plaintiff’s injuries and damages, which

        are indivisible, resulting in join and several liability.




                                                   19	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 20 of 21




  148. The Defendants were aware of the medical need and were each deliberately indifferent to

        the medical need; that is, the Defendants knew of it and consciously disregarded it by

        failing to take reasonable measures to address it.

  149. The failure of the Defendants to act caused Plaintiff damages in amounts to be

        determined at trial.



    WHEREFORE, Plaintiff pray for judgment for the Plaintiff and against Defendants and ask

 this Court to award them all of the relief allowed by law, including, but not limited to, the

 following:

    A. Appropriate relief at law and equity;

    B. Declaratory relief and other appropriate equitable relief;

    C. Economic losses on all claims allowed by law;

    D. Compensatory and consequential damages, including damages for emotional distress,

        humiliation, loss of enjoyment of life, and other pain and suffering on all claims allowed

        by law in an amount to be determined by trial;

    E. Punitive damages on all claims allowed by law and in an amount to be determined at

        trial;

    F. Attorneys’ fees and the costs associated with this action, including expert witness fees, on

        all claims allowed by law;

    G. Pre- and post-judgment interest at the highest lawful rate;

    H. Any further relief that this Court deems just and proper, and any other relief as allowed

        by law;


                                                  20	  
Case 1:20-cv-00179-WJM Document 1 Filed 01/21/20 USDC Colorado Page 21 of 21




    I. Money damages, including compensatory, economic, non-economic, special, and

        punitive damages against Defendants for all losses and damages suffered as a result of the

        negligence and civil rights violations complained of herein.

    J. Pre-judgement interest on all damages.

    K. Costs and disbursements of this action, including reasonable attorneys’ fees.

    L. Post-judgement interest.

    M. Such other and further equitable or injunctive relief as this Court may deem just and

        proper under the circumstances.


 PLAINTIFF DEMANDS A JURY TRIAL.


                                                         Respectfully submitted,
                                                         Bovo Law, LLC


                                                         s/ Todd Frank Bovo
                                                         Todd F. Bovo
                                                         Attorney for Plaintiffs
                                                         650 South Cherry Street, #1400
                                                         Denver, CO 80246
                                                         Phone: (303) 333 4686
                                                         Fax: (303) 595 5334
                                                         Email: todd@bovolaw.com




 Plaintiffs’ Address:
 Shawn Allen
 2570 Pemberly Avenue
 Highlands Ranch, CO 80126


                                                21	  
